DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 04/06/2020, in which claims 1-40 are pending of which claims 1, 11, 21, 31 are recited in independent form. The present Application claims priority to provisional application 62/755,250.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-40 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20190349079 to Novlan et al (hereinafter d1) in view United States Patent Application Publication US-2010015089 to Yu et al (hereinafter d2).
 	 Regarding claim 1, as to the limitation “A method for wireless communication by an access node, comprising”d1 teaches a system including IAB nodes (i.e. apparatuses) (see d1 
as to the limitations “monitoring for a downlink indication indicating a resource release of a parent node controlled resource, wherein the resource release indicates availability of the parent node controlled resource for a link configured between the access node and a child access node” d1 discloses performing dynamic resource coordination with respect to integrated access and backhaul (IAB) in New Radio (NR, often referred to as 5G) networks (see d1 para. 0021); including a parent node which can schedule an IAB node, which communicates data over a semi-static frame structure corresponding to the scheduling; wherein the parent node can then send an explicit dynamic frame structure coordination message to an IAB node to free unused resources; wherein the IAB node can reconfigure the frame structure into a modified frame structure, and communicate data over the modified frame structure; wherein the IAB node can request a dynamic frame structure coordination message from the parent node including an implicit indication that the frame structure can be modified is also facilitated (see d1 para. 0023). With Reference to Fig. 1 of d1 from the perspective of the IAB node 2 106, the IAB node 1 104 can be considered a parent node device to the IAB node 2 106, and the user equipment a non-parent node. From the perspective of the IAB node 1 104, the GNb node 102 can be considered a parent node device to the IAB node 1 104, and the IAB node 2 106 is a non-parent node. In other words, from any IAB node, the next node in the direction of the GNb can communicate via control plane messages (labeled C) to and from the IAB node's corresponding IAB distributed unit component (e.g., 112) (see d1 para. 0034); wherein the frame structure can be semi-statically coordinated across the IAB nodes via centralized or distributed coordination mechanisms. In one alternative, the frame structure coordination mechanisms can enable the partitioning of time slots and frequency resources across multiple backhaul hops to support orthogonal resources for access and backhaul links at a given IAB node. In another alternative, the frame structure coordination mechanisms can enable alignment of DL transmission with UL reception slots as well as alignment of DL reception with wherein the parent node indicates to the IAB UE component that a set of resources are available or released, overriding the semi-statically coordinated and configured downlink/uplink resource pattern. The IAB UE can then uses a frame structure coordination (FSC) control plane (IAB-C) message to indicate the dynamic update of the frame structure to enable the IAB DU to utilize those resources (i.e. monitoring for a downlink indication indicating a resource release of a parent node controlled resource, wherein the resource release indicates availability of the parent node controlled resource for a link configured between the access node and a child access node) (see d1 para. 0042). D1 also discloses dynamic frame structure signaling and coordination, where at the beginning of the downlink portion of slot t+1, the IAB parent node indicates that the remaining downlink resources in slot t+1 and slot t+2 are available for usage by the IAB DU for downlink transmissions, instead of uplink. Note that such downlink transmissions generally occur after some delay, which is determined based on the reception processing time at the IAB UE and scheduling processing time at the IAB DU (see d1 para. 43); wherein sending the frame structure coordination indication can comprise sending information that frees the resource corresponding to the scheduling data. Sending the frame structure coordination indication can comprise sending a frame structure coordination message specifying reconfiguration information that modifies the scheduling data and frame structure corresponding to the scheduling data (see d1 para. 0072);



Regarding claim 2, as to the limitation “the method of claim 1, further comprising: monitoring for a second downlink indication and a second uplink indication; determining that one or both of the second downlink indication and the second uplink indication have not been received, and not scheduling the parent node controlled resource based on the determination that the one or both of the second downlink indication and the second uplink indication have not been received” d1 in view of d2 discloses explicit signaling of the downlink and uplink resources, e.g., via DFSC message(s), the indication of the DFSC can be implicit. For example, the DFSC can be indicated by reserved fields in a DCI or MAC CE message, or the release of 
Regarding claim 3, as to the limitation “the method of claim 1, further comprising: scheduling a transmission with the child access node via the parent node controlled resource; and transmitting or receiving the transmission via the parent node controlled resource of the link based at least in part on the scheduling” d1 in view of d2 disclose backhaul and access are integrated and multiplexed in the scheduler, allowing dynamic resource allocation between the backhaul and access links (in both downlink and uplink directions) with respect to the dynamic scheduling set forth above (see d1 para. 0005); d1 also discloses a parent node can schedule an IAB node, which communicates data over a semi-static frame structure corresponding to the scheduling. The parent node can then send an explicit dynamic frame structure coordination message to an IAB node, e.g., to free unused resources. In turn, the IAB node can reconfigure the frame structure into a modified frame structure, and communicate data over the modified frame structure. In this example, the IAB node can then use resources that would otherwise be unused. The IAB node can request a dynamic frame structure coordination message from the parent node. An implicit indication that the frame structure can be modified is also facilitated; e.g., when the parent node does not schedule the IAB node at an appropriate scheduling time, the IAB node recognizes that the semi-static frame structure can be reconfigured (see d1 para. 
Regarding claim 4, as to the limitation “the method of claim 1, wherein monitoring for the downlink indication further comprises: monitoring for a physical downlink control channel message or a downlink 4 medium access control message comprising the downlink indication” d1 in view of d2 discloses monitoring PDCCH (i.e. physical downlink control channel) (see d1 para. 0058, 0060; d2 para. 0019).
Regarding claim 5, as to the limitation “the method of claim 1, wherein monitoring for the uplink indication further comprises: monitoring for a physical uplink control channel message or an uplink medium access control message comprising the uplink indication” d1 in view of d2 discloses monitoring PUCCH (i.e. physical uplink control channel) (See d1 para. 0044).
Regarding claim 6, as to the limitation “the method of claim 1, wherein monitoring for the downlink indication further comprises: determining whether the downlink indication is detected based at least in part on an on-off signaling scheme” d1 in view of d2 discloses semi-persistent scheduling (SPS), a resource for transmitting a data packet is granted and then used periodically for subsequent transmission of data packets. In SPS, an access device may allocate 
Regarding claim 7, as to the limitation “the method of claim 1, wherein monitoring for the uplink indication further comprises: determining whether the uplink indication is detected based at least in part on an on-off signaling scheme” d1 in view of d2 discloses semi-persistent scheduling (SPS), a resource for transmitting a data packet is granted and then used periodically for subsequent transmission of data packets. In SPS, an access device may allocate a resource for transmitting data packets to a UE at regular intervals on an uplink or downlink, based on a grant and/or a single scheduling request. During a voice session between a UE and an access device, talk spurts can alternate with silence periods. When a talk spurt ends and a silence period begins on the uplink, the UE typically stops transmitting in the uplink resource that the UE had been using. On the downlink, the UE typically stops receiving in the downlink resource that the UE has been assigned. When the UE stops transmitting in the uplink resource, the access device can release the resource and then grant it to another UE. The releasing of the 
Regarding claim 8, as to the limitation “the method of claim 1, wherein monitoring for the downlink indication further comprises: identifying a multiplexing mode, wherein the multiplexing mode comprises a time division multiplexing (TDM) mode, a spatial division multiplexing (SDM) mode, or a frequency division multiplexing (FDM) mode; and monitoring for the downlink indication and the uplink indication based at least in part on the multiplexing mode” d1 in view of d2 discloses identifying multiplexing mode (see d1 para. 0006-0007; 0016).
Regarding claim 9, as to the limitation “the method of claim 1, wherein the downlink indication comprises a message including a bit, field, or flag indicating the parent node controlled resource” d1 in view of d2 discloses at least a bit field of flag indicator (see d1 para. 0043; d2 para. 0018).
Regarding claim 10, as to the limitation “the method of claim 1, wherein the uplink indication comprises a message including a bit, field, or flag indicating the child access node controlled resource” d1 in view of d2 discloses at least a bit field of flag indicator (see d1 para. 0043; d2 para. 0018).
Regarding claim 11, as to the limitation “An apparatus for wireless communication by an access node, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:”d1 teaches a system including IAB nodes (i.e. apparatuses) (see d1 Fig.1 )  wherein the apparatuses include a processor memory, wherein the one or more processors (see d1 Fig. 9 para. 0062) which execute a method by virtue of the description of the method (Fig. 9-11) 
as to the limitations “monitor for a downlink indication indicating a resource release of a parent node controlled resource, wherein the resource release indicates availability of the parent node controlled resource for a link configured between the access node” d1 discloses performing dynamic resource coordination with respect to integrated access and backhaul (IAB) in New Radio (NR, often referred to as 5G) networks (see d1 para. 0021); including a parent node which can schedule an IAB node, which communicates data over a semi-static frame structure corresponding to the scheduling; wherein the parent node can then send an explicit dynamic frame structure coordination message to an IAB node to free unused resources; wherein the IAB node can reconfigure the frame structure into a modified frame structure, and communicate data over the modified frame structure; wherein the IAB node can request a dynamic frame structure coordination message from the parent node including an implicit indication that the frame structure can be modified is also facilitated (see d1 para. 0023). With Reference to Fig. 1 of d1 from the perspective of the IAB node 2 106, the IAB node 1 104 can be considered a parent node device to the IAB node 2 106, and the user equipment a non-parent node. From the perspective of the IAB node 1 104, the GNb node 102 can be considered a parent node device to the IAB node 1 104, and the IAB node 2 106 is a non-parent node. In other words, from any IAB node, the next node in the direction of the GNb node 102 (which can be the GNb node 102 itself) is the parent node, while the next node in the direction of the user equipment 108 (which can be the user equipment 108 itself) is the non-parent node. This 
as to the limitation “and schedule the parent node controlled resource for the link configured between the access node and the child access node based at least in part on reception" d1 discloses backhaul and access are integrated and multiplexed in the scheduler, allowing dynamic resource allocation between the backhaul and access links (in both downlink 
as to the limitation “and monitor for an uplink indication indicating a resource release of a child access node controlled resource that is at least partially overlapping in time with the parent node controlled resource, wherein the resource release of the child access node controlled resource indicates availability of the child access node controlled resource for the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of monitoring for an uplink indication indicating a resource release as taught by d2.  One of ordinary skill in the art as of the 
Regarding claim 12, as to the limitation “The apparatus of claim 11, wherein the instructions are executable by the processor to cause the apparatus to: monitor for a second downlink indication and a second uplink indication; determine that one or both of the second downlink indication and the second uplink indication have not been received, and determine to not schedule the parent node controlled resource based on the determination that the one or both of the second downlink indication and the second uplink indication have not been received” d1 in view of d2 discloses explicit signaling of the downlink and uplink resources, e.g., via DFSC message(s), the indication of the DFSC can be implicit. For example, the DFSC can be indicated by reserved fields in a DCI or MAC CE message, or the release of resources can be indicated by the parent node by not sending regular downlink scheduling/resource allocation signaling (e.g., DCI or GC-PDCCH). When the IAB UE component does not detect the scheduling indication from the parent node, the IAB UE component recognizes this as an implicit DFSC, and 
Regarding claim 13, as to the limitation “The apparatus of claim 11, wherein the instructions are further executable by the processor to cause the apparatus to: schedule a transmission with the child access node via the parent node controlled resource; and transmit or receive the transmission via the parent node controlled resource of the link based at least in part on the scheduling” d1 in view of d2 disclose backhaul and access are integrated and multiplexed in the scheduler, allowing dynamic resource allocation between the backhaul and access links (in both downlink and uplink directions) with respect to the dynamic scheduling set forth above (see d1 para. 0005); d1 also discloses a parent node can schedule an IAB node, which communicates data over a semi-static frame structure corresponding to the scheduling. The parent node can then send an explicit dynamic frame structure coordination message to an IAB node, e.g., to free unused resources. In turn, the IAB node can reconfigure the frame structure into a modified frame structure, and communicate data over the modified frame structure. In this example, the IAB node can then use resources that would otherwise be unused. The IAB node can request a dynamic frame structure coordination message from the parent node. An implicit indication that the frame structure can be modified is also facilitated; e.g., when the parent node does not schedule the IAB node at an appropriate scheduling time, the IAB node recognizes that the semi-static frame structure can be reconfigured (see d1 para. 0023); as well as different time/frequency partitions between the access and backhaul links. As shown in the frame structure design of FIG. 3 that supports multi-hop topologies (FIG. 2), a second order relay node 206 can transmit to the first order relay node 204 when the latter is 
Regarding claim 14, as to the limitation “The apparatus of claim 11, wherein the instructions to monitor for the downlink indication further are executable by the processor to cause the apparatus to: monitor for a physical downlink control channel message or a downlink medium access control message comprising the downlink indication” d1 in view of d2 discloses monitoring PDCCH (i.e. physical downlink control channel) (see d1 para. 0058, 0060; d2 para. 0019).
Regarding claim 15, as to the limitation “The apparatus of claim 11, wherein the instructions to monitor for the 2 uplink indication further are executable by the processor to cause the apparatus to: monitor for a physical uplink control channel message or an uplink medium access control message comprising the uplink indication” d1 in view of d2 discloses monitoring PUCCH (i.e. physical uplink control channel) (See d1 para. 0044).
Regarding claim 16, as to the limitation “The apparatus of claim 11, wherein the instructions to monitor for the downlink indication further are executable by the processor to cause the apparatus to: determine whether the downlink indication is detected based at least in part on an on-off signaling scheme” d1 in view of d2 discloses semi-persistent scheduling (SPS), a resource for transmitting a data packet is granted and then used periodically for subsequent transmission of data packets. In SPS, an access device may allocate a resource for transmitting data packets to a UE at regular intervals on an uplink or downlink, based on a grant 
Regarding claim 17, as to the limitation “The apparatus of claim 11, wherein the instructions to monitor for the uplink indication further are executable by the processor to cause the apparatus to: determine whether the uplink indication is detected based at least in part on an on-off signaling scheme” d1 in view of d2 discloses semi-persistent scheduling (SPS), a resource for transmitting a data packet is granted and then used periodically for subsequent transmission of data packets. In SPS, an access device may allocate a resource for transmitting data packets to a UE at regular intervals on an uplink or downlink, based on a grant and/or a single scheduling request. During a voice session between a UE and an access device, talk spurts can alternate with silence periods. When a talk spurt ends and a silence period begins on the uplink, the UE typically stops transmitting in the uplink resource that the UE had been using. On the downlink, the UE typically stops receiving in the downlink resource that the UE has been assigned. When the UE stops transmitting in the uplink resource, the access device can release the resource and then grant it to another UE. The releasing of the resource on the uplink or 
Regarding claim 18, as to the limitation “The apparatus of claim 11, wherein the instructions to monitor for the downlink indication further are executable by the processor to cause the apparatus to: identify a multiplexing mode, wherein the multiplexing mode comprises a time division multiplexing (TDM) mode, a spatial division multiplexing (SDM) mode, or a frequency division multiplexing (FDM) mode; and monitor for the downlink indication and the uplink indication based at least in part on the multiplexing mode” d1 in view of d2 discloses identifying multiplexing mode (see d1 para. 0006-0007; 0016).
Regarding claim 19, as to the limitation “The apparatus of claim 11, wherein the downlink indication comprises a message including a bit, field, or flag indicating the parent node controlled resource” d1 in view of d2 discloses at least a bit field of flag indicator (see d1 para. 0043; d2 para. 0018).
Regarding claim 20, as to the limitation “The apparatus of claim 11, wherein the uplink indication comprises a message including a bit, field, or flag indicating the child access node controlled resource” d1 in view of d2 discloses at least a bit field of flag indicator (see d1 para. 0043; d2 para. 0018).
Regarding claim 21, as to the limitation “An apparatus for wireless communication by an access node, comprising:”d1 teaches a system including IAB nodes (i.e. apparatuses) (see d1 Fig.1 )  wherein the apparatuses include a processor memory, wherein the one or more processors (see d1 Fig. 9 para. 0062) which execute a method by virtue of the description of the method (Fig. 9-11) which may be embodied on a computer readable medium (see d1 para. 
as to the limitations “means for monitoring for a downlink indication indicating a resource release of a parent node controlled resource, wherein the resource release indicates availability of the parent node controlled resource for a link configured between the access node and a child access node” d1 discloses performing dynamic resource coordination with respect to integrated access and backhaul (IAB) in New Radio (NR, often referred to as 5G) networks (see d1 para. 0021); including a parent node which can schedule an IAB node, which communicates data over a semi-static frame structure corresponding to the scheduling; wherein the parent node can then send an explicit dynamic frame structure coordination message to an IAB node to free unused resources; wherein the IAB node can reconfigure the frame structure into a modified frame structure, and communicate data over the modified frame structure; wherein the IAB node can request a dynamic frame structure coordination message from the parent node including an implicit indication that the frame structure can be modified is also facilitated (see d1 para. 0023). With Reference to Fig. 1 of d1 from the perspective of the IAB node 2 106, the IAB node 1 104 can be considered a parent node device to the IAB node 2 106, and the user equipment a non-parent node. From the perspective of the IAB node 1 104, the GNb node 102 can be considered a parent node device to the IAB node 1 104, and the IAB node 2 106 is a non-parent node. In other words, from any IAB node, the next node in the direction of the GNb node 102 (which can be the GNb node 102 itself) is the parent node, while the next node in the direction of the user equipment 108 (which can be the user equipment 108 itself) is the non-parent node. This terminology is used herein, in part because 
as to the limitation “means for scheduling the parent node controlled resource for the link configured between the access node and the child access node based at least in part on reception of both the downlink indication and the uplink indication " d1 discloses backhaul and access are integrated and multiplexed in the scheduler, allowing dynamic resource allocation 
as to the limitation “means for monitoring for an uplink indication indicating a resource release of a child access node controlled resource that is at least partially overlapping in time with the 9 parent node controlled resource, wherein the resource release of the child access node controlled resource indicates availability of the child access node controlled resource for 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of monitoring for an uplink indication indicating a resource release as taught by d2.  One of ordinary skill in the art as of the 
Regarding claim 22, as to the limitation “The apparatus of claim 21, further comprising: means for monitoring for a second downlink indication and a second uplink indication; means for determining that one or both of the second downlink indication and the second uplink indication have not been received, and for determining to not schedule the parent node controlled resource based on the determination that the one or both of the second downlink indication and the second uplink indication have not been received” d1 in view of d2 discloses explicit signaling of the downlink and uplink resources, e.g., via DFSC message(s), the indication of the DFSC can be implicit. For example, the DFSC can be indicated by reserved fields in a DCI or MAC CE message, or the release of resources can be indicated by the parent node by not sending regular downlink scheduling/resource allocation signaling (e.g., DCI or GC-PDCCH). When the IAB UE component does not detect the scheduling indication from the parent node, the IAB UE component recognizes this as an implicit DFSC, and can inform the DU component 
Regarding claim 23, as to the limitation “The apparatus of claim 21 further comprising: means for scheduling a transmission with the child access node via the parent node controlled resource; and means for transmitting or receiving the transmission via the parent node controlled resource of the link based at least in part on the scheduling” d1 in view of d2 disclose backhaul and access are integrated and multiplexed in the scheduler, allowing dynamic resource allocation between the backhaul and access links (in both downlink and uplink directions) with respect to the dynamic scheduling set forth above (see d1 para. 0005); d1 also discloses a parent node can schedule an IAB node, which communicates data over a semi-static frame structure corresponding to the scheduling. The parent node can then send an explicit dynamic frame structure coordination message to an IAB node, e.g., to free unused resources. In turn, the IAB node can reconfigure the frame structure into a modified frame structure, and communicate data over the modified frame structure. In this example, the IAB node can then use resources that would otherwise be unused. The IAB node can request a dynamic frame structure coordination message from the parent node. An implicit indication that the frame structure can be modified is also facilitated; e.g., when the parent node does not schedule the IAB node at an appropriate scheduling time, the IAB node recognizes that the semi-static frame structure can be reconfigured (see d1 para. 0023); as well as different time/frequency partitions between the access and backhaul links. As shown in the frame structure design of FIG. 3 that supports multi-hop topologies (FIG. 2), a second order relay node 206 can transmit to the first order relay node 204 when the latter is receiving from the donor node 202 (hop 0). 
Regarding claim 24, as to the limitation “The apparatus of claim 21, wherein the means for monitoring for the downlink indication further comprises: means for monitoring for a physical downlink control channel message or a downlink medium access control message comprising the downlink indication” d1 in view of d2 discloses monitoring PDCCH (i.e. physical downlink control channel) (see d1 para. 0058, 0060; d2 para. 0019).
Regarding claim 25, as to the limitation “The apparatus of claim 21, wherein the means for monitoring for the uplink indication further comprises: means for monitoring for a physical uplink control channel message or an uplink medium access control message comprising the uplink indication” d1 in view of d2 discloses monitoring PUCCH (i.e. physical uplink control channel) (See d1 para. 0044).
Regarding claim 26, as to the limitation “The apparatus of claim 21, wherein the means for monitoring for the downlink indication further comprises: means for determining whether the downlink indication is detected based at 4 least in part on an on-off signaling scheme” d1 in view of d2 discloses semi-persistent scheduling (SPS), a resource for transmitting a data packet is granted and then used periodically for subsequent transmission of data packets. In SPS, an access device may allocate a resource for transmitting data packets to a UE at regular intervals on an uplink or downlink, based on a grant and/or a single scheduling request. During a voice session between a UE and an access device, talk spurts can alternate with silence periods. When a talk spurt ends and a silence period begins on the uplink, the UE typically stops 
Regarding claim 27, as to the limitation “The apparatus of claim 21, wherein the means for monitoring for the uplink indication further comprises: means for determining whether the uplink indication is detected based at least in part on an on-off signaling scheme” d1 in view of d2 discloses semi-persistent scheduling (SPS), a resource for transmitting a data packet is granted and then used periodically for subsequent transmission of data packets. In SPS, an access device may allocate a resource for transmitting data packets to a UE at regular intervals on an uplink or downlink, based on a grant and/or a single scheduling request. During a voice session between a UE and an access device, talk spurts can alternate with silence periods. When a talk spurt ends and a silence period begins on the uplink, the UE typically stops transmitting in the uplink resource that the UE had been using. On the downlink, the UE typically stops receiving in the downlink resource that the UE has been assigned. When the UE stops transmitting in the uplink resource, the access device can release the resource and then grant it to another UE. The releasing of the resource on the uplink or downlink can be initiated by the UE or by the access device (i.e. on off signaling) (see d2 para. 0010).
Regarding claim 28, as to the limitation “The apparatus of claim 21, wherein the means for monitoring for the downlink indication further comprises: means for identifying a multiplexing mode, wherein the multiplexing mode comprises a time division multiplexing 
Regarding claim 29, as to the limitation “The apparatus of claim 21, wherein the downlink indication comprises a message including a bit, field, or flag indicating the parent node controlled resource” d1 in view of d2 discloses at least a bit field of flag indicator (see d1 para. 0043; d2 para. 0018).
Regarding claim 30, as to the limitation “The apparatus of claim 21, wherein the uplink indication comprises a message including a bit, field, or flag indicating the child access node controlled resource” d1 in view of d2 discloses at least a bit field of flag indicator (see d1 para. 0043; d2 para. 0018).
Regarding claim 31, as to the limitation “A non-transitory computer-readable medium storing code for wireless communication by an access node, the code comprising instructions executable by a processor to:”d1 teaches a system including IAB nodes (i.e. apparatuses) (see d1 Fig.1 )  wherein the apparatuses include a processor memory, wherein the one or more processors (see d1 Fig. 9 para. 0062) which execute a method by virtue of the description of the method (Fig. 9-11) which may be embodied on a computer readable medium (see d1 para. 0073) in the field of endeavor of  wireless communications (see d1 para. 0002), with application to Integrated Access and Backhaul (IAB) networks (see d1 para. 0002);
as to the limitations “monitor for a downlink indication indicating a resource release of a parent node controlled resource, wherein the resource release indicates availability of the 
as to the limitation “schedule the parent node controlled resource for the link configured between the access node and the child access node based at least in part on reception of both the downlink indication and the uplink indication" d1 discloses backhaul and access are integrated and multiplexed in the scheduler, allowing dynamic resource allocation between the backhaul and access links (in both downlink and uplink directions) with respect to the dynamic scheduling set forth above (see d1 para. 0005); d1 also discloses a parent node can schedule an IAB node, which communicates data over a semi-static frame structure corresponding to the scheduling. The parent node can then send an explicit dynamic frame 
as to the limitation “monitor for an uplink indication indicating a resource release of a child access node controlled resource that is at least partially overlapping in time with the parent node controlled resource, wherein the resource release of the child access node controlled resource indicates availability of the child access node controlled resource for the link configured between the access node and the child access node; and” d1discloses the parent node indicates to the IAB UE component that a set of resources are available or released, overriding the semi-statically coordinated and configured downlink/uplink resource pattern. The IAB UE can then uses a frame structure coordination (FSC) control plane (IAB-C) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of monitoring for an uplink indication indicating a resource release as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to reduce signal interferences (see d2 para. 0011-0012) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art 
Regarding claim 32, as to the limitation “The non-transitory computer-readable medium of claim 31, wherein the instructions are further executable to: monitor for a second downlink indication and a second uplink indication; determine that one or both of the second downlink indication and the second uplink indication have not been received, and determine to not schedule the parent node controlled resource based on the determination that the one or both of the second downlink indication and the second uplink indication have not been received” d1 in view of d2 discloses explicit signaling of the downlink and uplink resources, e.g., via DFSC message(s), the indication of the DFSC can be implicit. For example, the DFSC can be indicated by reserved fields in a DCI or MAC CE message, or the release of resources can be indicated by the parent node by not sending regular downlink scheduling/resource allocation signaling (e.g., DCI or GC-PDCCH). When the IAB UE component does not detect the scheduling indication from the parent node, the IAB UE component recognizes this as an implicit DFSC, and can inform the DU component that a given set of downlink/uplink resources are available until the next configured scheduling instance (e.g., for the current slot (see d1 para. 0060).
Regarding claim 33, as to the limitation “The non-transitory computer-readable medium of claim 31, wherein the instructions are further executable to: schedule a transmission with 

Regarding claim 35, as to the limitation “The non-transitory computer-readable medium of claim 31, wherein the instructions to monitor for the uplink indication further are executable to: monitor for a physical uplink control channel message or an uplink medium access control message comprising the uplink indication” d1 in view of d2 discloses monitoring PUCCH (i.e. physical uplink control channel) (See d1 para. 0044).
Regarding claim 36, as to the limitation “The non-transitory computer-readable medium of claim 31, wherein the instructions to monitor for the downlink indication further are executable to: determine whether the downlink indication is detected based at least in part on an on-off signaling scheme” d1 in view of d2 discloses semi-persistent scheduling (SPS), a resource for transmitting a data packet is granted and then used periodically for subsequent transmission of data packets. In SPS, an access device may allocate a resource for transmitting data packets to a UE at regular intervals on an uplink or downlink, based on a grant and/or a single scheduling request. During a voice session between a UE and an access device, talk spurts can alternate with silence periods. When a talk spurt ends and a silence period begins on the uplink, the UE typically stops transmitting in the uplink resource that the UE had been using. On the downlink, the UE typically stops receiving in the downlink resource that the UE has been 
Regarding claim 37, as to the limitation “The non-transitory computer-readable medium of claim 31, wherein the instructions to monitor for the uplink indication further are executable to: determine whether the uplink indication is detected based at least in part on an on-off signaling scheme” d1 in view of d2 discloses semi-persistent scheduling (SPS), a resource for transmitting a data packet is granted and then used periodically for subsequent transmission of data packets. In SPS, an access device may allocate a resource for transmitting data packets to a UE at regular intervals on an uplink or downlink, based on a grant and/or a single scheduling request. During a voice session between a UE and an access device, talk spurts can alternate with silence periods. When a talk spurt ends and a silence period begins on the uplink, the UE typically stops transmitting in the uplink resource that the UE had been using. On the downlink, the UE typically stops receiving in the downlink resource that the UE has been assigned. When the UE stops transmitting in the uplink resource, the access device can release the resource and then grant it to another UE. The releasing of the resource on the uplink or downlink can be initiated by the UE or by the access device (i.e. on off signaling) (see d2 para. 0010).
Regarding claim 38, as to the limitation “The non-transitory computer-readable medium of claim 31, wherein the instructions to monitor for the downlink indication further are executable to: identify a multiplexing mode, wherein the multiplexing mode comprises a time division multiplexing (TDM) mode, a spatial division multiplexing (SDM) mode, or a frequency 
Regarding claim 39, as to the limitation “The non-transitory computer-readable medium of claim 31, wherein the downlink indication comprises a message including a bit, field, or flag indicating the parent node controlled resource” d1 in view of d2 discloses at least a bit field of flag indicator (see d1 para. 0043; d2 para. 0018).
Regarding claim 40, as to the limitation “The non-transitory computer-readable medium of claim 31, wherein the uplink indication comprises a message including a bit, field, or flag indicating the child 3 access node controlled resource” d1 in view of d2 discloses at least a bit field of flag indicator (see d1 para. 0043; d2 para. 0018).

Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180092139 A1 to Novlan; Thomas David et al. discloses Establishment of integrated links comprising integrated wireless backhaul communications links and access communications links is facilitated by transmitting multiplexed sync signals to enable synchronization between the relay transmission point devices, and using a random access channel procedure to complete the establishment. The integrated wireless backhaul communications links and access communications links can be maintained by measuring channel characteristics of the backhaul communications links using a measurement reference signal.


US 20180042031 A1 to Hampel; Karl Georg et al. discloses a backhaul network that may be established between access nodes and/or base stations is shown and described. To support communications via the backhaul network, a synchronized frame structure and unique network topologies may be established. Resources may be allocated to different wireless communication links based on the synchronized frame structure. Occupancy/availability indications are shown and described, which enable the local redistribution of resources to account for variations in signal quality and/or variations in traffic experienced by the backhaul network.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643